The defendant was indicted for murder in the first degree; he *Page 455 
was tried and convicted of manslaughter in the first degree, the punishment being fixed by the jury at nine years' imprisonment in the penitentiary.
We have carefully examined the entire record. It is voluminous, and many exceptions were reserved to the court's rulings during this trial. In the exhaustive briefs filed by able counsel for appellant, the questions presented for review are well grouped and intelligently stated. We will therefore discuss these questions, so far as may be, in the manner in which they are presented.
1. The following charge was refused to the defendant:
"The court charges the jury that a person has the same right of self-defense to protect himself from great bodily harm as to prevent his life being taken."
This charge appears to have been approved in Twitty v. State,168 Ala. 59, 53 So. 308, and also in the case of Black v. State, 5 Ala. App. 87, 59 So. 692. It is a good charge, but there was no error in its refusal here, for the reason that it was covered by given charge lettered "R." The court will not be put in error for refusing a correct charge, if the same propositions of law were fairly and substantially covered by the given charges, or by oral charge of the court.
2. Charge "P," the refusal of which is made the basis of the second assignment of error, was properly refused, as this charge singles out a part of the evidence and gives undue prominence thereto. It was for the jury to say, from all the evidence in this case, as to whether or not the defendant was free from fault in provoking the difficulty which resulted in the death of deceased.
3. Charge 1-B was refused, and it is insisted that this was error. This identical charge was held to be correct in each of the following cases, cited by defendant's counsel, to wit: Walker v. State, 153 Ala. 32, 45 So. 640; Simmons v. State,158 Ala. 8, 48 So. 606; Roberson v. State, 175 Ala. 15,57 So. 829; Doty v. State, 9 Ala. App. 21, 64 So. 170; and Kirkwood v. State, 3 Ala. App. 15, 57 So. 504. However each of the Supreme Court cases, supra, have been declared unsound on this question and have been expressly overruled. See Ex parte Davis et al., 184 Ala. 26, 63 So. 1010. The cases from this court, supra (Doty v. State, 9 Ala. App. 21, 64 So. 170; Kirkwood v. State, 3 Ala. App. 15, 57 So. 504), must now of necessity be declared unsound, so far as relates to this question. These two cases are hereby expressly overruled to that extent. From what has been said, it follows there was no error in the refusal of this charge.
4. Charge 5-B was substantially covered by given charges "1" and 6-A, and by the oral charge of the court.
5. Charge "7-B" was fairly and substantially covered by the court's oral charge and by given charges 5 and 2-B.
(6, 7) Under the authority of Sharp v. State, 193 Ala. 22,69 So. 122, we must hold that there was no error in the rulings of the court upon the question of the argument of the solicitor.
8. The further statement of the solicitor in his closing argument, to wit, "no evidence did they produce that the defendant was not there." This statement was not subject to the general objection interposed. It was a statement, which could be construed as the recollection of the solicitor as to the evidence in this connection, or an inference drawn by him from the testimony in the case. Moreover, no motion was made to exclude this statement, nor the other statements of the solicitor discussed under subdivisions (6) and (7). "The effect of our decisions is that a mere objection to already spoken words does not reach the evil aimed at, and that the court must be appealed to to exclude them from the consideration of the jury, failing which there is nothing presented for review by exception." Sharp v. State, 193 Ala. 22, 28, 69 So. 122, and cases cited.
The homicide here complained of, as shown by the record, was the result of a general shooting affair between a group of negro miners on the one side and a group of white men on the other, and the testimony shows that numerous shots were fired from both sides. There is some conflict as to which group fired first, but all agree that there was but slight difference as to the time each group began firing. It appears without dispute that the shooting between these groups of men, which resulted in the death of Green Cook, the deceased named in the indictment, occurred at or near the Majestic coal mines in Jefferson county. And it was contended by the state that at the time of the killing the deceased was going to his work in the mines accompanied by several other miners; that they were traveling a path in single file, and that the other group of men were secreted in the bushes and behind roots and trees a short distance from the trail the miners were traveling; and that as they approached within some 30 or 35 feet the defendant arose from behind a tree root, hollered, "Halt!" and immediately thereafter the shooting began.
The next succeeding several assignments are based upon the rulings of the court upon the testimony wherein the court permitted the state to show that there was at this time a strike on at the Majestic Mines. In these rulings there was no error, the evidence being admissible as tending to show motive; and while evidence showing motive is not indispensable, and is not an element of the burden of proof resting on the prosecution, motive is always a legitimate subject of inquiry on the trial of one *Page 456 
charged with crime. And in a criminal case slight evidence to show a motive for doing the act is not to be excluded, but should be left to the consideration of the jury. Kelsoe v. State, 47 Ala. 573; Streety v. State, 165 Ala. 71, 51 So. 415.
The rulings of the court upon the testimony of state witness W. B. Albert were free from error. The solicitor made known to the court that the state was caught by surprise as to the testimony of this witness, and in order to refresh the recollection of this witness the solicitor, over the objection of the defendant, was allowed to ask the witness as to several matters sworn to by him before the grand jury. Glenn v. State,157 Ala. 12, 47 So. 1034; Hickman v. State, 12 Ala. App. 22,28, 67 So. 775. It is manifest that in this connection there was no attempt by the state to impeach its own witness, as contended by appellant's counsel; to the contrary, it is clear that the purpose was to refresh the recollection of the witness. The examination in question appears from the record to have accomplished this result, and, as before stated, the manner of so doing is permissible.
The testimony of witness Doss, to which objection was interposed, was relevant, as being a part of the res gestæ
The remaining questions presented relate to the rulings of the court upon the testimony. There was no error in any of these rulings as the testimony brought out, over the objection of the defendant, related to the bias or partiality of the witnesses examined, and any fact the tendency of which is to shed light upon this question is admissible. See Byrd v. State,17 Ala. App. 301, 84 So. 777, and cases therein cited.
We find no error in the record. The judgment of the circuit court is affirmed.
Affirmed.
                              On Rehearing.
In the original opinion we justified the court's ruling on the testimony of state witness Doss upon the theory that his testimony constituted a part of the res gestæ and was therefore admissible. A further consideration of this matter, coupled with the authorities cited below, convinces us now that we were in error in this connection. Entertaining this view, the original opinion is modified and corrected in this respect, and the judgment of conviction will be reversed, because of the error of the court in admitting the testimony of witness Doss to the effect that some five minutes or more after the alleged commission of the offense he (witness) saw the defendant some 200 yards from the place where the alleged original shooting occurred resulting in the death of the deceased named in the indictment, and that at that time the defendant had a long gun and shot at the witness with it, and that he (witness) returned the fire, shooting at defendant twice with his pistol. This transaction was separate and distinct from the transaction upon which the alleged offense complained of in the indictment was predicated, and was not contemporaneous, or connected in any manner with the main fact under consideration. That it was highly prejudicial to the substantial rights of the defendant, and was calculated to prejudice the minds of the jury against him, cannot be doubted. This being true, it was irrelevant and inadmissible, and under the following authorities the court's ruling must be adjudged error: Hardaman v. State, 16 Ala. App. 408,78 So. 324 (on rehearing). Martin v. State, 16 Ala. App. 406,78 So. 322; Johnson's Case, 201 Ala. 41, 77 So. 335, 6 A.L.R. 1031; Jones v. State, 17 Ala. App. 394,85 So. 830; Dennison v. State, 17 Ala. App. 674, 88 So. 211; Madry v. State, 201 Ala. 512, 514, 78 So. 866.
Application for rehearing is granted. The judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.